           Case 1:20-cv-01100-VEC Document 23 Filed 07/08/20 Page 1 of 1


                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
 -------------------------------------------------------------- X           DOC #:
 DAVID WEXLER,                                                  :           DATE FILED: 07/08/2020
                                                                :
                                              Plaintiff,        :
                                                                :           20-cv-1100 (VEC)
                            -against-                           :
                                                                :                ORDER
                                                                :
 HASBRO, INC.,                                                  :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties requested a teleconference to resolve a discovery dispute;

        IT IS HEREBY ORDERED that a teleconference is hereby scheduled for July 9, 2020,

at 11:00 A.M. All parties and any interested members of the public must attend by dialing 1-

888-363-4749, using the access code 3121171 and the security code 1100. All attendees are

advised to mute their phones when not speaking and to self-identify each time they speak, so that

the court reporter can create an accurate record.



SO ORDERED.
                                                                    _________________________
Date: July 8, 2020                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge
